Exhibit 10.2

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (this “Agreement”) is
entered into between Midstates Petroleum Company, Inc. (the “Company”), and
Dexter Burleigh (“Burleigh”). The Company and Burleigh are sometimes
collectively referred to herein as the “Parties.”

 

WHEREAS, Burleigh and the Company are parties to an Employment Agreement dated
as of April 25, 2012 (the “Employment Agreement”);

 

WHEREAS, Burleigh’s employment with the Company ended as of the Separation Date
(as defined below);

 

WHEREAS, the Parties wish for Burleigh to receive certain separation pay from
the Company, which separation pay is conditioned upon Burleigh’s entry into this
Agreement and compliance with his obligations hereunder; and

 

WHEREAS, the Parties wish to resolve any and all claims that Burleigh has or may
have against the Company and the other Company Parties (as defined below)
including, without limitation, any claims that Burleigh has or may have arising
from or relating to his employment, or the end of his employment, with any
Company Party.

 

NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties hereby agree as
follows:

 

1.                                      Separation from Employment.  The Parties
acknowledge and agree that the last day of Burleigh’s employment with the
Company shall be January 1, 2015 (the “Separation Date”) and that, as of the
Separation Date, Burleigh was no longer an employee of the Company or any other
Company Party.   The Parties further acknowledge and agree that, as of the
Separation Date, Burleigh shall have resigned as an officer of the Company.

 

2.                                      Separation Payments.  If Burleigh
executes this Agreement within 21 days after first receiving it and returns his
signed copy of this Agreement to the Company so that it is received by Peter J.
Hill, 4400 Post Oak Parkway, Suite 2600, Houston, Texas 77027,
peter.hill@midstatespetroleum.com, on or before the 21st day after he first
received it, then provided that Burleigh satisfies the other terms and
conditions set forth in this Agreement, the Company will:

 

(a)                                 Provide Burleigh with separation payments in
the total amount of $290,000.00, less applicable tax withholdings and other
deductions (the “Salary Continuation Payments”), which represents an amount
equal to 12 months’ worth of Burleigh’s Base Salary (as defined in the
Employment Agreement) as of the Separation Date.  The Salary Continuation
Payments will be paid in a lump sum on the Company’s first semi-monthly pay date
that is on or after the later of (i) the 7th day after Burleigh returns his
signed copy of this Agreement to the Company and (ii) the 21st day after the
Separation Date;

 

(b)                                 Provide Burleigh with an additional, lump
sum payment in the amount of $166,761.67 less applicable taxes and withholdings
(the “Average Bonus”), which represents the average of the annual bonuses paid
to Burleigh for the preceding three fiscal years.  Such Average

 

--------------------------------------------------------------------------------


 

Bonus shall be provided in a lump sum on the Company’s first semi-monthly pay
date that is on or after the later of (i) the 7th day after Burleigh returns his
signed copy of this Agreement to the Company and (ii) the 21st day after the
Separation Date; and

 

(c)                                  Provide Burleigh with an additional, lump
sum payment in the amount of $188,500.00, less applicable taxes and withholdings
(the “2014 STIP Payment”), which represents the accrued amount arising from
Burleigh’s participation in the Company’s 2014 Short-Term Incentive Plan (the
“STIP”). Such 2014 STIP Payment shall be provided in a lump sum on the Company’s
first semi-monthly pay date that is on or after the later of (i) the 7th day
after Burleigh returns his signed copy of this Agreement to the Company and
(ii) the 21st day after the Separation Date; and

 

(d)                                 Provide Burleigh with an additional, lump
sum payment in the amount of $29,000.00, less applicable taxes and withholdings
(the “ Loyalty and Retention Award “), which represents the unvested amount
arising from Burleigh’s Grant of Loyalty and Retention Award dated June 6, 2014.
The Loyalty and Retention Award together with the 2014 STIP payment shall serve
as full satisfaction of the “Accrued Incentives” (as defined in the Employment
Agreement) due to Burleigh under the Employment Agreement. Such Loyalty and
Retention Award shall be provided in a lump sum on the Company’s first
semi-monthly pay date that is on or after the later of (i) the 7th day after
Burleigh returns his signed copy of this Agreement to the Company and (ii) the
21st day after the Separation Date; and

 

(e)                                  For the three (3) month period following
the Separation Date that Executive elects to continue coverage for Executive and
Executive’s spouse and eligible dependents, if any, under the Company’s group
health plans under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) and Section 4980B of the Internal Revenue Code of 1986, the
Company shall promptly reimburse Executive on a monthly basis for the amount
Executive pays to effect and continue such coverage (“COBRA Reimbursement
Amounts”);  provided, however, that payment of the COBRA Reimbursement Amounts
by the Company to Executive shall cease immediately upon the date that Executive
begins providing services to a subsequent employer. Nothing contained herein is
intended to limit or otherwise restrict Executive’s rights to continued group
health plan pursuant to COBRA at Executive’s own expense following the period
described in the preceding sentence of this Section 2(e). The COBRA
Reimbursement Amounts, together with the Accrued Incentives; the Salary
Continuation Payments; and the Average Bonus are referred to collectively as the
“Severance Payments”.

 

(f)                                   Notwithstanding anything to the contrary
in the Company’s 2012 Long Term Incentive Plan (“LTIP”) or those certain
Restricted Stock Agreements and Notices of Restricted Stock dated February 21,
2013, May 16, 2013, February 21, 2014 and June 6, 2014 (collectively, the “Award
Agreements”), on or after the later of (i) the 7th day after Burleigh returns
his signed copy of this Agreement to the Company and (ii) the 21st day after the
Separation Date, accelerate the vesting of all unvested shares of restricted
stock held by Burleigh as of the Separation Date, with any settlement that may
be due to Burleigh as a result of such accelerated vesting being made in
accordance with the terms and conditions of the LTIP and the Award Agreements.

 

3.                                      Satisfaction of All Leaves and Payment
Amounts; Prior Rights and Obligations.  In entering into this Agreement,
Burleigh expressly acknowledges and agrees that Burleigh has received all leaves
(paid and unpaid) to which Burleigh was entitled during Burleigh’s employment

 

2

--------------------------------------------------------------------------------


 

and, except for any unpaid Accrued Obligations (as defined in the Employment
Agreement), as of the date that Burleigh executes this Agreement, Burleigh has
received all wages and been paid all sums that Burleigh is owed by the Company
and its affiliates.  Burleigh further acknowledges and agrees that, with the
exception of any amounts owed to his pursuant to this Agreement, he has no
entitlement to any further sums from the Company or its affiliates, including,
but not limited to, amounts due for any awards under the LTIP, or any other
payments.  This Agreement extinguishes all rights, if any, that Burleigh may
have, contractual or otherwise, relating to or arising out of the Employment
Agreement, the STIP, the LTIP and the Award Agreements and Burleigh acknowledges
that, in entering this Agreement, all of the Company’s obligations thereunder
are deemed satisfied in full.

 

4.                                      Affirmation of Confidentiality,
Non-Competition and Non-Solicitation Covenants.  Burleigh acknowledges and
agrees that in connection with his employment with the Company, he has obtained
Confidential Information (as defined in the Employment Agreement) and that he
has continuing obligations to the Company pursuant to Sections 7 and 8 of the
Employment Agreement.  In entering into this Agreement, Burleigh acknowledges
the continued effectiveness and enforceability of Sections 7 and 8 of the
Employment Agreement and expressly reaffirms his commitment to abide by such
provisions of the Employment Agreement. For the avoidance of doubt, Burleigh
expressly acknowledged and agrees that his continued compliance with Sections 7
and 8 of the Employment Agreement is a condition precedent to his receipt of the
Severance Payments and any portion thereof.

 

5.                                      Release of Liability for Claims.

 

(a)                                 For good and valuable consideration,
including Burleigh’s receipt of the consideration set forth in Section 2 above,
Burleigh hereby forever releases, discharges and acquits the Company, its
affiliates, and their respective past, present and future subsidiaries,
affiliates, stockholders, members, partners, directors, officers, managers,
employees, agents, attorneys, heirs, predecessors, successors and
representatives, in their personal and representative capacities as well as all
employee benefit plans maintained by the Company or any of its affiliates or
subsidiaries and all fiduciaries and administrators of any such plans, in their
personal and representative capacities (collectively, the “Company Parties”),
from liability for, and Burleigh hereby waives, any and all claims, damages, or
causes of action of any kind related to Burleigh’s employment with any Company
Party, the termination of such employment, and any other acts or omissions
related to any matter occurring on or prior to the date that Burleigh executes
this Agreement, whether known or unknown, including, without limitation, (i) any
alleged violation through such date of: (A) any federal, state or local
anti-discrimination law or anti-retaliation law, including the Age
Discrimination in Employment Act of 1967, as amended (including as amended by
the Older Workers Benefit Protection Act), Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, Sections 1981 through 1988 of
Title 42 of the United States Code, as amended and the Americans with
Disabilities Act of 1990, as amended; (B) the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (C) the Immigration Reform Control
Act, as amended; (D) the National Labor Relations Act, as amended; (E) the
Occupational Safety and Health Act, as amended; (ix) the Family and Medical
Leave Act of 1993; (F) any federal, state or local wage and hour law; (G) any
other local, state or federal law, regulation or ordinance; or (H) any public
policy, contract, tort, or common law claim; (ii) any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in or with respect to
a Released Claim; (iii) any and all rights, benefits or claims Burleigh may have
under any employment contract (including

 

3

--------------------------------------------------------------------------------


 

without limitation the Employment Agreement), incentive compensation plan or
equity-based plan with any Company Party (including without limitation the STIP,
LTIP and the Award Agreements) or to any ownership interest in any Company
Party; and (iv) any claim for compensation or benefits of any kind not expressly
set forth in this Agreement (collectively, the “Released Claims”).  THIS RELEASE
INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS
OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY
PARTIES.

 

(b)                                 In no event shall the Released Claims
include any claim which arises after the date that Burleigh signs this Agreement
or any claim to vested benefits under an employee benefit plan that is subject
to ERISA.  Further notwithstanding this release of liability, nothing in this
Agreement prevents Burleigh from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in (or cooperating with) any investigation or proceeding
conducted by the EEOC or comparable state or local agency or cooperating in any
such investigation or proceeding; however, Burleigh understands and agrees that
Burleigh is waiving any and all rights to recover any monetary or personal
relief or recover as a result of such EEOC or comparable state or local agency
or proceeding or subsequent legal actions.

 

6.                                      Representation About Claims.  Burleigh
represents and warrants that as of the date on which Burleigh signs this
Agreement, he has not filed any claims, complaints, charges, or lawsuits against
any of the Company Parties with any governmental agency or with any state or
federal court or arbitrator for or with respect to a matter, claim, or incident
that occurred or arose out of one or more occurrences that took place on or
prior to the date on which Burleigh signs this Agreement.  Burleigh further
represents and warrants that he has made no assignment, sale, delivery, transfer
or conveyance of any rights Burleigh has asserted or may have against any of the
Company Parties with respect to any Released Claim.

 

7.                                      Applicable Law.  This Agreement is
entered into under, and shall be governed for all purposes by, the internal laws
of the State of Texas without reference to the principles of conflicts of law
thereof that would result in the application of the laws of another
jurisdiction.

 

8.                                      Counterparts.  This Agreement may be
executed in one or more counterparts (including portable document format (.pdf)
and facsimile counterparts), each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

9.                                      Amendment; Entire Agreement.  This
Agreement may not be changed orally but only by an agreement in writing agreed
to and signed by the Party to be charged.  This Agreement (and those other
documents referenced herein) constitute the entire agreement of the Parties with
regard to the subject matters hereof and supersedes all prior and
contemporaneous agreements and understandings, oral or written, between Burleigh
and any Company Party with regard to the subject matters hereof.

 

10.                               Third-Party Beneficiaries.  Burleigh expressly
acknowledges and agrees that each Company Party that is not a signatory to this
Agreement shall be a third-party beneficiary of Burleigh’s obligations hereunder
and entitled to enforce the provisions hereof as if it was a party hereto.

 

4

--------------------------------------------------------------------------------


 

11.                               Severability.  Any term or provision of this
Agreement that renders such term or provision or any other term or provision
hereof invalid or unenforceable in any respect shall be modified to the extent
necessary to avoid rendering such term or provision invalid or unenforceable,
and such modification shall be accomplished in the manner that most nearly
preserves the benefit of the Parties’ bargain hereunder.

 

12.                               Burleigh’s Representations.  By executing and
delivering this Agreement, Burleigh expressly acknowledges and represents that:

 

(a)                                 He has carefully read this Agreement;

 

(b)                                 He has had sufficient time to consider this
Agreement and has voluntarily waived any consideration period set forth in
Section 4(f) of the Employment Agreement that is longer than the 21-day period
set forth herein;

 

(c)                                  He has been and hereby is advised in
writing to discuss this Agreement with an attorney of his choice and he has had
adequate opportunity to do so prior to executing this Agreement;

 

(d)                                 He fully understands the final and binding
effect of this Agreement; the only promises made to sign this Agreement are
those stated herein; and he is signing this Agreement knowingly, voluntarily and
of his own free will, and he understands and agrees to each of the terms of this
Agreement;

 

(e)                                  He is receiving consideration to which he
was not otherwise entitled but for his entry into this Agreement;

 

(f)                                   The only matters relied upon by his and
causing his to sign this Agreement are the provisions set forth in writing
within the four corners of this Agreement; and

 

(g)                                  No Company Party has provided any tax or
legal advice regarding this Agreement and he has had the opportunity to receive
sufficient tax advice from advisors of his own choosing such that he enters into
this Agreement with full understanding of the tax and legal implications
thereof.

 

13.                               Additional Acknowledgments; Revocation Right. 
Burleigh understands and acknowledges that he is waiving and releasing any
rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary.  Burleigh
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date that he executes this
Agreement. Burleigh further understands and acknowledges that he has seven days
following his execution of this Agreement to revoke the release of claims set
forth in Section 5 above, which he may do by providing written notice of
revocation to the Company so that it is received by Peter J. Hill, 4400 Post Oak
Parkway, Suite 2600, Houston, Texas 77027, peter.hill@midstatespetroleum.com, no
later than seven days following the date that Burleigh executes this Agreement. 
If an effective revocation is delivered in the foregoing manner and timeframe,
the release of claims set forth in Section 5 above will be of no force or
effect, no consideration shall be provided pursuant to Section 2 and the
remainder of this Agreement (other than Section 2 and Section 5 above) shall
survive and remain in full force and effect.  This Agreement shall not be
effective until after the revocation

 

5

--------------------------------------------------------------------------------


 

period has expired; and nothing in this Agreement prevents or precludes Burleigh
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties, or costs for doing so, unless specifically authorized by law.  In the
event Burleigh signs this Agreement and returns it to Company in less than the
21-day period following the Separation Date that he has to sign this Agreement, 
Burleigh hereby acknowledges that he has freely and voluntarily chosen to waive
the complete time period allotted for considering this Agreement.

 

14.                               Withholding of Taxes and Other Deductions. 
The Company may withhold from all payments made pursuant to this Agreement all
federal, state, local, and other taxes and withholdings as may be required
pursuant to any law or governmental regulation or ruling.

 

15.                               Mutual Non-Disparagement.  Burleigh
acknowledges and agrees that he is bound by the covenants set forth in Section 9
of the Employment Agreement and, accordingly, Burleigh reaffirms that he will
not intentionally make, or intentionally cause any other Person (as defined in
the Employment Agreement) to make, any public statement that is intended to
criticize or disparage the Company, any of its affiliates, or any of their
respective officers, managers or directors. The Company acknowledges and agrees
that it is bound by the covenants set forth in Section 9 of the Employment
Agreement and, according, the Company reaffirms that it will use commercially
reasonable efforts to cause its officers and members of its Board of Directors
not to intentionally make, or intentionally cause any other Person to make, any
public statement that is intended to criticize or disparage Burleigh. This
Section 15 shall not be construed to prohibit any person from responding
publicly to incorrect statements or from making truthful statements when
required by law, subpoena, court order, or the like.

 

16.                               Return of Company Property.  Burleigh
represents and warrants that he has returned to the Company all property
belonging to the Company or any other Company Party, including without
limitation all computer files, electronically stored information and other
materials provided to his by the Company or any other Company Party in the
course of his employment and Burleigh further represents and warrants that he
has not maintained a copy of any such materials in any form.

 

17.                               Section 409A. The payments under this
Agreement are intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other interpretive guidance thereunder (collectively, “Section 409A”) under the
short-term deferral and/or separation pay plan exceptions.  The parties agree
that this Agreement shall be administered in a manner consistent with such
intent.  For purposes of Section 409A, all payments under this Agreement shall
be considered separate payments.   Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement are exempt from the requirements of Section 409A and in no event shall
the Company or any other Company Party be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by Burleigh on
account of non-compliance with Section 409A.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Burleigh has executed this Agreement as of the dates
set forth below, effective for all purposes as provided above.

 

 

DEXTER BURLEIGH

 

 

 

 

 

By:

/s/ Dexter Burleigh

 

 

Dexter Burleigh

 

 

 

 

Date:

December 19, 2014

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

 

 

By:

/s/ Dr. Peter J. Hill

 

 

Dr. Peter J. Hill

 

 

Interim President and Chief Executive Officer

 

 

 

 

Date:

December 19, 2015

 

SIGNATURE PAGE TO

SEPARATION AGREEMENT AND

GENERAL RELEASE OF CLAIMS

(DEXTER BURLEIGH)

 

--------------------------------------------------------------------------------